department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l number release date uil no 6050i date cc pa apjp nlrose wta-n-116386-00 memorandum for william s toler anti money laundering coordinator pennsylvania district from john j mcgreevy acting senior technician reviewer cc pa apjp subject form_8300 - instructions for part ii this is in response to your memorandum of date requesting technical assistance with respect to the completion of form_8300 in situations where an individual makes cash payments on behalf of a large group in your memorandum you set forth a situation where a travel agent books a trip for a large group which is represented by one or two members and the total cost exceeds dollar_figure paid in cash you ask what the practical manner is for completing part ii of form_8300 person on whose behalf the transaction is being conducted your specific questions are whether a group identification can be used on line the dba name for such person and if so what address and tin should be entered whether the organization in which all the individuals belong should be identified or only if that organization is sponsoring the trip your questions deal with scenarios in which the individuals are employees of a company or belong to a sec_501 organization since the situations you describe involve travel and entertainment which are designated reporting transactions pursuant to sec_1_6050i-1 of the regulations special rules apply for designated reporting transactions the term cash includes cashier’s checks traveler’s checks and money orders having a face_amount of dollar_figure or less therefore in determining whether more than dollar_figure in cash has been paid to the travel agent such cashier’s checks etc must be included our answers to your questions are as follows in example a group_of_employees book a trip can the travel agent complete part ii by listing a group identification eg smith company ski tour in item wta-n-116386-00 part ii should provide a group identification only if the transaction is being conducted on behalf of an organization which files returns and has its own ein therefore if the trip is booked by a company’s ski club which has been issued an ein and files returns as required as an organization that club should be identified as the organization in line however if the trip is booked by a group of individuals who happen to be employees of the same company each one should be identified in part ii using page and additional pages as necessary item the dba line should be used in the same manner as it is used on other forms such as the form_w-9 as the instructions to form_8300 indicate the dba name of an organization or sole_proprietor should be entered on line for example if payments are made by john doe who does business as doe shoe store the store name goes on the dba line if a group identification can be used in example what address and tin should be entered the address and tin of the organization as shown on other tax filings should be used if in example the company’s employee’s association sponsored the trip would the association be identified and would the company’s tin be identified in part ii as stated above the employee_association could be identified as the organization if it has its own tin and files returns as an organization in that case the employee association’s tin should be entered in example trip is booked by individuals who belong to a sec_501 organization can the travel agent identify the sec_501 organization in part ii and use its address and tin can the travel agent identify the organization in part ii only if the organization is sponsoring the trip if the organization is sponsoring the trip for its members the organization should be identified on line and its address and tin should be used if the individuals are acting on their own even though they all happen to be members of the organization they should be identified individually we hope this is helpful if you need further assistance please call nancy rose at
